350 S.W.3d 28 (2011)
Stefanie L. BURGER, Appellant,
v.
DIRECTOR OF REVENUE, STATE of Missouri, Respondent.
No. ED 95136.
Missouri Court of Appeals, Eastern District, Division Three.
August 30, 2011.
Motion for Rehearing and/or Transfer to Supreme Court Denied October 11, 2011.
John F. Newsham, Dill, Bamvakais & Newsham, P.C., St. Louis, MO, for Appellant.
Chris Koster, Attorney General, John Winston Grantham, Assistant Attorney General, Jefferson City, MO, for Respondent.
Before ROBERT G. DOWD, JR., P.J., MARY K. HOFF, J., and SHERRI B. SULLIVAN, J.


*29 ORDER

PER CURIAM.
Stefanie Lynn Burger (Appellant) appeals from the trial court's Judgment upholding the Director of the Department of Revenue's (Director) denial of Appellant's driving privileges for five years, pursuant to Section 302.060.1(10)[1].
We have reviewed the briefs of the parties and the record on appeal and find the claims of error to be without merit. An extended opinion would have no jurisprudential or precedential value. We have, however, provided a memorandum opinion for the use of the parties setting forth the reasons for our decision. We affirm the trial court's judgment pursuant to Rule 84.16(b).
NOTES
[1]  All statutory references are to RSMo Cum. Supp.2009, unless otherwise noted.